Per Curiam. This cause coming on to be heard on the joint stipulation of the parties hereto, and the Court being fully advised in the premises. This Court finds that this claim is for damages sustained by the Claimant to her motor vehicle, when said vehicle was damaged by escapees’, from the Illinois Youth Center, St. Charles, Illinois, pursuant to 111. Rev. Stat., ch. 23, par. 4041. The vehicle in question was damaged by the four students on June 22, 1975. Damages to Claimant’s vehicle have been estimate d at $100.00, as substantiated by exhibits attached to Claimant’s complaint. It is hereby ordered that the sum o'f $100.00 be awarded to Claimant in full satisfaction oif any and all claims presented to the State of Illinois unde r the above-captioned cause.